Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a notice of allowance in response to Applicant's amendment filed January 4, 2022, amending claims 1-20. 

Response to Amendment
The 35 U.S.C. 112a rejection in the previous office action are withdrawn in response to Applicant's amendments to the claims. see remarks page 14. 
The 35 U.S.C. 103 rejection in the previous office action are withdrawn in response to Applicant's amendments to the claims.

Response to Arguments
Applicant's arguments, pages 15-18 of the remark, filed January 04, 2022, have been fully considered and are persuasive. The 35 U.S.C. 103 rejection have been withdrawn. 


Reason for Allowance 
The following is an examiner’s statement of reasons for allowance: in interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Claims 1-20 are allowed. Closes prior art to the invention include Lindores US 2014/0012732, Shulman et al. US 2014/0168412, Wuxi CN 204142639, CA-2663917-A1 MELNITCHOUK A, and  Tripathy, Amiya Kumar, J. Adinarayana, and D. Sudharsan. "Geospatial data mining for Agriculture pest management-a framework." 2009 17th International Conference on Geoinformatics. IEEE, 2009.None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims 1, 8, and 15 “receive crop data for the at least type of crop in the lot from a crop database; wherein the crop data for the at least type of crop in the lot comprises: (i) a history of the lot, (ii) biological reference data for the at least one type of crop, (iii) phenological reference data for the at least one type of crop, (iv) at least one suspected type of pest to search for in the lot, (v) at least one suggested location in the lot to search for the at least one suspected type of pest, and (vi) pest control data for eradicating the at least one suspected type of pest: utilize, a pest determination image process to determine from  the first plurality of images, a phenological and biological stage of the at least one type of crop based at least in part on: (i) the image processing data, (ii) the biological reference data for the at least one type of crop, and (iii) the phenological reference data for the at least one type of crop; transmit to the plurality of cameras, monitoring instructions based on the phenological and biological stage of the at least one type of crop; APPLICANT(S): BIRGER, IftachSERIAL NO.:FILED:Page 3 wherein the monitoring instructions comprise the at least one suggested location in the lot to search for the at least one suspected type of pest;  utilize an infection-determination image process to extract, based on the image data of each image from the second plurality of images, an extent of an infection of at least one verified type of pest located in at least one verified location in the lot that is verified by applying, to the infection- determination image process, the image data of each image from the second plurality of images, comprising the at least one suspected type of pest at the at least one suggested location;  generate a pest control implementation plan, based on the at least one verified type of pest at the at least one verified location in the lot and the pest control data, and comprising: (i) at least one type of pesticide, (ii) a concentration of the at least one type of pesticide, (iii) an amount of the at least one type of pesticide to eradicate the at least one verified type of pest, (iv) sprayer data for a plurality of pesticide spraying nozzles for spraying the at least one verified type of pest in the lot, and (v) a speed of a carrier to dispense the at least one verified type of pest at the at least one verified location in the lot;” Wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624